an area enclosed by the first ends 612 of the plurality of nanowires 611, e.g. at the first side 212 of the switching element 210, is substantially thicker than an area enclosed by the second ends 612 [614] of the plurality of nanowires 611, e.g. at the second side 214 of the switching element 210” as disclosed in [0064].											Therefore, the elected Species I is directed to a switching element that is made of a binary oxide material having a width/diameter of a continuous shape whereas the non-elected Species V directed to the “plurality of nanowires” is not a binary oxide material with a continuous shape, where the two species define the “width” in different 
/DAVID CHEN/Primary Examiner, Art Unit 2815